United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 30, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-41344
                         Summary Calendar



AUGUSTUS CONRAD WILLIAMS,

                                    Plaintiff-Appellant,

versus

ROBERT HEWETT; MELISSA PEEK,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:02-CV-132
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Augustus Conrad Williams, Texas prisoner #615597, appeals

the grant of summary judgment in favor of the defendants

dismissing his in forma pauperis (IFP) 42 U.S.C. § 1983 suit

alleging that the defendants were deliberately indifferent to the

care of his tooth.   Williams argues that the defendants were

deliberately indifferent because they saw his cracked rotten




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41344
                                 -2-

tooth, which they were supposed to fix, but instead caused the

tooth to have to be pulled.

     Williams did not satisfy his summary-judgment burden because

the defendants demonstrated that Williams received treatment for

his tooth.   See FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 324 (1986).   Williams’s disagreement with prison

officials regarding his treatment does not give rise to a 42

U.S.C. § 1983 cause of action.     See Varnado v. Lynaugh, 920 F.2d

320, 321 (5th Cir. 1991).   The judgment of the district court is

AFFIRMED.

     The instant appeal was pending when this court imposed the

“three-strikes” bar against Williams in Williams v. Rodeen, No.

03-40152 (5th Cir. Oct. 21, 2002) (unpublished).    Williams is

REMINDED that he remains barred under 28 U.S.C. § 1915(g) from

proceeding IFP in the district court or in this court in any

civil action or appeal while he is incarcerated or detained in

any facility “unless [he] is under imminent danger of serious

physical injury.”   Williams’s motion for the appointment of

counsel and his request for injunctive relief and punitive

damages are DENIED.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL AND REQUEST FOR

INJUNCTIVE RELIEF AND PUNITIVE DAMAGES DENIED; 28 U.S.C.

§ 1915(g) BAR REMAINS IN EFFECT.